Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered January 31, 2002, convicting him of murder in the second degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly admitted testimony that the defendant was a drug dealer to establish a motive for the shootings (see People v Molineux, 168 NY 264 [1901]; People v Zimmerman, 212 AD2d 821 [1995]; People v Escobar, 131 AD2d 500, 502 [1987]). The defendant’s claims that the prosecutor overstepped the trial court’s Molineux ruling are largely unpreserved for appellate review (see People v Heide, 84 NY2d 943, 944 [1994]; People v Medina, 53 NY2d 951, 953 [1981]; People v Rosario, 195 AD2d 577 [1993]). In any event, the prosecutor’s conduct did not deprive the defendant of a fair trial (see People v Miller, 143 AD2d 1055 [1988]; cf. People v Calabria, 94 NY2d 519, 523 [2000]; People v Ashwal, 39 NY2d 105 [1976]). Santucci, J.P., Florio, Schmidt and Rivera, JJ., concur.